DETAILED ACTION
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
 Preliminary Amendment 
2.	Preliminary Amendments to the specification on 4/01/2022 and the claims on 6/14/2022 are accepted. In this amendment, claims 1-20 are canceled and claims 21-26 are added.	 
Information Disclosure Statement
3.  	The information Disclosure Statements (IDS) filed 4/01/2022 and 6/14/2022 have been considered.   
Claim Interpretation
4. 	The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 21 recites “a transit timing module configured to”, claim 24 recites the transit timing module acquires/performs, and the GPS module configured to” that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a non-structural term “module” without sufficient structure to achieve the function. It is not limit the scope of the claim to any specific manner or structure for performing the claimed function, and is construed to invoke 35 USC 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  	
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: module configured to (claim 21), module acquires, module performs (claim 24). 
 Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification, e.g. as shown in figure 1 (modules 3 and 31) performing the claimed function and equivalents thereof. 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 112
7. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8.	Claims 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	
 The recitation in claim 25 “the GPS module” lacks antecedent basis. It is unclear whether it refers to the GPS module recited in claim 22?  Appropriate correction is required.

9.	 Claims 24-26 are indefinite because claim 24, a single claim which claim both apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b). See MPEP 2173.05(p)(II). It is unclear whether infringement of claim 24 occurs for the structure of OBEM device or the specific functions that comprise method steps in claims 24-26.
	The rejection may be overcome by deleting the method steps.
	Appropriate correction is required.     
Conclusion
10.	Claims 21-26 are considered novel and non-obvious subject matter with respect to the prior art, but it is rejected under 35 U.S.C. § 112 as set forth in this Office action. The following is an examiner's statement of reasons for allowance:
The closest prior art Yu (CN 109143325A) teaches subsea node seismic instrument includes acquisition and transmitting receiving module, the node seismic instrument is mating provided near radio transmission module. Pressure bearing cabin for resisting deep seafloor high pressure in cabin, with GPS antenna (p. 4-5).
The closest prior art Yan (CN 204965085 U) teaches an ocean buoy data acquisition control system includes data collection station, data acquisition controller for receive ocean parameter and buoy position data with a GPS, a communication module for sending ocean parameter and buoy position data to the monitor terminal (abstract and p. 2 lines 14-16). Data acquisition controller is sampling triggering by the time of real time clock (p. 4, para 2).
The prior art Mizunaga et al (US 2016/0001860) teaches an ocean exploration apparatus for exploring ocean bottom electromagnetic field and measuring an electromagnetic field that changes over time [0005], [0029].
The prior art Hu (CN 107462921B) teaches providing a connection system and the requirement of acquiring and observation hundreds of acquisition nodes in a submarine observation system is met. The clock matching module consists of a GPS antenna, a USB power line, a function box and a 13-core cable (p. 5, para 10).
However, none of the above prior arts in individual or in combination does not teach or suggest an OBEM communication device comprising a control terminal, a transit timing module including wake-up, timing, parameter setting and entering a collection mode; a cable with 13-core communication cable, cable, with 4 cores connected with the control terminal and 8 cores connected with the transit timing module, a waterproof PC board and a waterproof and pressure-resistant connector, wherein one end, wherein one end of the waterproof and pressure-resistant
connector is connected with the circuit board, and the other end is connected with one end of the cable; the waterproof and pressure-resistant connector is a 13-core waterproof and pressure-resistant connector).
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lynda Dinh/
Examiner, AU 2865

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863